DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2021 has been entered.
 
Response to Arguments
Applicant remarks on page 10 that Wanda, K., US 20130274585 does not disclose what the apparatus does when the operator does not input instructions.
Applicant’s arguments have been fully considered but are moot because the new grounds of rejection rely on Schmid, US 20130281819, which has been introduced to teach the limitation in question (see paragraph 597).

Therefore, the claims stand rejected.

Objections Withdrawn
The objection to the claim 7 has been withdrawn pursuant of applicant's amendments filed on 01/03/2022. 
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Photoacoustic measuring unit in claims 1, 18 and 19;
“Input unit” in claims 1 and 18; 
“Operation acquiring unit” and “control unit” in claim 1;
“Ultrasonic measuring unit” in claim 2;
“Light irradiating unit” in claim 4; and
“Storage unit” in claim 11.
A review of the P.G. Pub. version of the specification indicates that the means-plus-function of photoacoustic measuring unit of claims 1, 18 and 19 the specification discloses a light source 110, light guide 11, emitting end 112 along with the acoustic reception structure of 
For the means-plus-function of input unit in claims 1 and 18, the specification discloses a mouse, keyboard, or the like, in paragraph 35. 
For the means-plus-function of control unit of claim 1, the specification discloses a central processing unit (CPU) in paragraph 72, respectively. 
For the means-plus-function of operation acquiring unit, the specification discloses an operation console in paragraph 35 as a mouse and keyboard.
For the means-plus-function of ultrasonic measuring unit in claim 2, the specification discloses an ultrasonic probe in paragraph 32. 
For the means-plus-function of light irradiating unit in claim 4, the specification discloses a laser light source in paragraph 41.
For the means-plus-function of storage unit in claim 11, the specification discloses a read only memory and random access memory in paragraph 74.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the plurality of operations comprises an operation of pressing a button”. It is unclear how a plurality of operation comprises only one operation of “pressing a button”. For purposes of the examination, Examiner assumes that Applicant intended to mean that at least one of the plurality of operations comprises an operation of pressing a button.  
Claim 10 recites “when a first operation of the plurality of operations is received, the control unit calls the operator's attention”. The recitation of "the control unit calls the operator's attention" renders the claim indefinite since the term "calls...attention" is an idiom and therefore may not clearly set forth the metes and bounds of the limitation.  Applicant may use language such as found in paragraph [0067] of the originally filed specification to set forth the function the control unit performs instead of using the idiom "calls...attention". 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda, K., US 20130274585, hereafter referred to as “Wanda”, in view of Schmid, G., US 20130281819, hereafter referred to as “Schmid”.



(Claims 1, 3-4, 10-11, 13, 18 and 19 recite conditions for accomplishing the recited limitations and are therefore examined as claims with contingent limitations. See MPEP 2111.04(II))

see photoacoustic wave diagnostic apparatus in paragraph 48), comprising: 
a photoacoustic measuring unit (1100 of fig. 1) configured to acquire characteristic information of an object based on an acoustic wave that is generated in the object by irradiating light to the object (See paragraphs 50-51 for photoacoustic wave signal measurement and paragraph 44 for absorption density of light of the tissue which is the characteristic information of the object); 
an operation acquiring unit (see paragraph 62 for the imaging instruction information acquiring unit 1001, which is part of the computer according paragraphs 83-84 and figs. 1-2) configured to acquire information that represents an operation performed by an operator using an input unit (see paragraph 86 for the mouse and keyboard); and 
a control unit (CPU of paragraph 85) configured to control measurement by the photoacoustic measuring unit (paragraph 91), 
wherein the control unit (CPU of paragraph 85) is configured to set the photoacoustic measuring unit to be in a state in which light can be emitted (paragraph 105 states that the operator sets various parameters for imaging and gives instructions to start imaging via the inputting unit 106. Paragraph 43 establishes that imaging of the object requires irradiation of the object and said radiation of the object is performed by the light source 1101 according to paragraph 90, hence the instructions puts the light source in a light emitting state) when the operation acquiring unit receives a plurality of operations performed by the operator to instruct a start of the photoacoustic measurement (see paragraphs 60-62 for the acquisition of imaging instructions by inputs from a user by the information processing part 1000 and acquisition of 3D image. Paragraph 86 states that “the operator performs operations and inputs instruction information via the inputting unit 106”. Meaning the imaging instructions in paragraphs 60-62 to start imaging are provided when the user performs these instruction inputting operations to start imaging), based on see paragraph 86 for the pointing and character inputs used to input imaging instructions) and 
While Wanda teaches that starting imaging requires irradiation of the object from the light source (see paragraphs 105 and 43), based upon a plurality of instructions from a user (paragraphs 60-62), that is, putting the photoacoustic measuring unit in a state in which light can be emitted, and start imaging, and those same plurality of instructions required to start the imaging, Wanda does not explicitly teach to set the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the operator, that is, does not explicitly state that an absence of the required instructions prevents imaging from starting. 
However, Schmid teaches an optoacoustic imaging system (see fig. 1 and abstract), including a foot switch 3300 for controlling the system (paragraph 558) and an RS232 interface (paragraph 596) for producing an RS232 command for controlling the illumination subsystem (paragraph 566), where according to paragraph 597, a shutter, which opens for allowing a laser light to be emitted (defined as the emission mode) for imaging an subject (paragraph 562), "will remain closed unless two conditions exist—a foot switch closure and an RS-232 command. But, as long as the foot switch remains closed and an RS232 command exists the emission will exist…When either or both the foot switch and RS232 command is changed emission will cease to exist via a closure of the shutter, preferably within about 0.5 seconds", hence teaching that an absence of the foot switch and the RS-232 command puts the system in a non-emission mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Wanda to further be configured to set the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the 


Regarding claim 2, Wanda in view of Schmid teaches all the limitations of claim 1 above.
Wanda teaches an ultrasonic measuring unit (see transducer of paragraph 95) and a control unit (CPU of paragraph 85).
Wanda does not explicitly teach that the transducer in paragraph 95 configured to transmit an ultrasonic wave to the object and acquire second characteristic information of the object based on a reflected wave that is generated by reflecting the ultrasonic wave inside the object, 
wherein the CPU of paragraph 85 switches a first mode to perform measurement using the ultrasonic measuring unit without using the photoacoustic measuring unit, and a second mode to perform measurement using the photoacoustic measuring unit.
However, Schmid teaches a transducer 102 of fig. 16 configured to transmit an ultrasonic wave to the object and acquire second characteristic information of the object based on a reflected wave that is generated by reflecting the ultrasonic wave inside the object (see paragraph 53 for the acquisition of acoustic wave data in response to acoustic output of the ultrasound transducer elements), 
wherein the computer of paragraphs 48-49 switches a first mode to perform measurement using the ultrasonic measuring unit without using the photoacoustic measuring unit, and a second mode to perform measurement using the photoacoustic measuring unit (see paragraph 452 for the switching between ultrasound and optoacoustic data collection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire ultrasound data due 

Regarding claim 3, Wanda in view of Schmid teaches all the limitations of claim 2 above. 
Wanda fails to teach wherein the control unit switches the first mode to the second mode when the operation acquiring unit receives the plurality of operations to instruct the start of the photoacoustic measurement
Schmid further teaches wherein the control unit switches the first mode to the second mode (paragraph 452) when the operation acquiring unit receives the plurality of operations to instruct the start of the photoacoustic measurement (see the inputting of commands by the user in paragraphs 564-565 to control the data acquisition including the mode switching step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire ultrasound data due to optical stimulation and acoustic wave stimulation of the object the way Schmid teaches to reduce position misalignment of coregistered data (paragraph 280), and hence for improve diagnosis. See paragraph 64. 

Regarding claim 4, Wanda in view of Schmid teaches all the limitations of claim 3 above. 
Wanda further teaches wherein the photoacoustic measuring unit includes a light irradiating unit (light source 1101 of fig. 3 and paragraph 90) configured to irradiate light to the object (see paragraph 90), and 
wherein the light irradiating unit (light source 1101 of fig. 3 and paragraph 90) starts irradiation of the light when the control unit selects the second mode (see step 402 in fig. 4 and paragraph 105 for starting of the photoacoustic imaging when photoacoustic mode parameters are selected by default).

Regarding claim 5, Wanda in view of Schmid teaches all the limitations of claim 1 above.
Wanda fails to teach  wherein the plurality of operations comprises different types of operations by the operator.
However, Schmid teaches inputting an RS232 command (paragraph 566) through an RS232 command interface (paragraph 596) and a foot switch (paragraph 597) as different types of operations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to implement Schmid’s shutter or irradiation control to ensure safety of the patient during irradiation, thereby resulting in a plurality of operations comprising different types of operations by the operator. See paragraph 503 which describes an exemplary measure for safety during irradiation.

Regarding claim 8, Wanda in view of Schmid teaches all the limitations of claim 1 above.
Wanda further teaches wherein the plurality of operations comprises an operation of pressing a button (Paragraph 86 indicates that the inputting unit is a mouse and keyboard, which inherently include buttons and keys for the pointing input and the character input).

Regarding claim 9, Wanda in view of Schmid teaches all the limitations of claim 1 above. 
Wanda fails to teach wherein the photoacoustic measuring unit includes a hand-held probe, and wherein the plurality of operations comprises an operation performed for the hand held probe.
However, Schmid further teaches wherein the photoacoustic measuring unit includes a hand held probe (102 of fig. 16), and wherein the plurality of operations (see the inputting of commands by the user in paragraphs 564-565 to control the data acquisition including the mode switching step) comprises an operation performed for the hand held probe (paragraph 564).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire ultrasound data due to optical stimulation and acoustic wave stimulation of the object the way Schmid teaches for improved diagnosis. See paragraph 64. 

Regarding claim 11, Wanda in view of Schmid teaches all the limitations of claim 1 above.
Wanda further teaches wherein the control unit stores the characteristic information, which is acquired when an operation to acquire a still image is received, in a storage unit as a still image (Paragraph 60 teaches three-dimensional image reconstruction of the object and paragraphs 75-76 disclose storing the image in a memory).

Regarding claim 12, Wanda in view of Schmid teaches all the limitations of claim 11 above.
Wanda further teaches wherein the control unit generates the still image to be stored by adding a plurality of images which are acquired within a predetermined time after the operation to acquire the still image is performed (see paragraph 145 for the generation of the volume data from the voxels)

Regarding claim 13, Wanda teaches all the limitations of claim 12 above. 
Wanda does not teach wherein the control unit assigns a weight to each of the plurality of images in accordance with a difference between time when the operation to acquire the still image is performed and time when the image is imaged.
However, Schmid teaches assignment of weights to consecutive samples from different channels of data in paragraphs 73-77 while executing an algorithm as part of the image acquisition commands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to assign weights to the image data the way Schmid teaches to allow a user to perform a wide array of post-processing activities of the data (see paragraph 413), for improved diagnosis. See paragraph 64. 

Regarding claim 14, Wanda in view of Schmid teaches all the limitations of claim 11 above.
Wanda further teaches wherein the operation to acquire the still image is included in the plurality of operations to instruct the start of the photoacoustic measurement (See paragraph 60 for the instructions to acquire the image which is by virtue of a user’s input of instructions in paragraph 86).

Regarding claim 15, Wanda teaches all the limitations of claim 1 above. 
Wanda does not teach wherein the control unit stores the characteristic information, which is acquired when an operation to acquire a moving image is received, in a storage unit in moving image format.
However, Schmid teaches acquiring and storing data in a movie format in paragraph 412. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire and store the image data in movie format the way Schmid teaches to allow a user to perform a wide array of post-processing activities of the data (see paragraph 413), for improved diagnosis. See paragraph 64. 

Regarding claim 16, Wanda in view of Schmid teaches all the limitations of claim 15 above.
Wanda does not teach wherein the control unit stores, in the storage unit in the moving image format, images selected from the group consisting of a plurality of images which are acquired for a predetermined time after the operation to acquire the moving image is performed
However, Schmid further teaches wherein the control unit stores, in the storage unit in the moving image format, images selected from the group consisting of a plurality of images which are acquired for a predetermined time after the operation to acquire the moving image is performed (see paragraph 412 which teaches storage of the data in a movie format upon input of instructions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire and store the image data in movie format the way Schmid teaches to allow a user to perform a wide array of post-processing activities of the data (see paragraph 413), for improved diagnosis. See paragraph 64. 

Regarding claim 17, Wanda teaches all the limitations of claim 12 above. 
Wanda does not teach wherein the operation to acquire the moving image is included in the plurality of operations to instruct the start of the photoacoustic measurement.
However, Schmid teaches acquiring and storing data in a movie format in paragraph 412 by the inputting of command and control signals by the user in paragraphs 564-565).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system to acquire and store the image data in movie format the way Schmid teaches to allow a user to perform a wide array of post-

Regarding claim 18, Wanda teaches an object information acquiring method performed by an object information acquiring apparatus having a photoacoustic measuring unit configured to acquire characteristic information of an object based on an acoustic wave that is generated in the object by irradiating light to the object (see the photoacoustic wave measuring method is paragraph 50), the method comprising: 
an operation acquiring step of acquiring information that represents an operation performed by an operator using an input unit (see paragraph 86 for the inputting of instructions using characters by a user through a keyboard and mouse); and 
a control step of setting the photoacoustic measuring unit to be in a state in which light can be emitted (paragraph 105 states that the operator sets various parameters for imaging and gives instructions to start imaging via the inputting unit 106. These instructions control the light source, see paragraphs 52 and 91, for imaging) when a plurality of operations performed by the operator to instruct a start of the photoacoustic measurement are received (see paragraphs 60-62 for the acquisition of imaging instructions by inputs from a user by the information processing part 1000 and acquisition of 3D image. Paragraph 86 states that “the operator performs operations and inputs instruction information via the inputting unit 106”. Meaning the imaging instructions in paragraphs 60-62 to start imaging are provided when the user performs these instruction inputting operations to start imaging) based on the information representing the operation (see paragraph 86 for the pointing and character inputs used to input imaging instructions) based on the information representing the operation (see paragraph 86 for the pointing and character inputs used to input imaging instructions). 
see paragraphs 105 and 43), based upon a plurality of instructions from a user (paragraphs 60-62), that is, putting the photoacoustic measuring unit in a state in which light can be emitted, and start imaging, and those same plurality of instructions required to start the imaging, Wanda does not explicitly teach setting the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the operator, that is, does not explicitly state that an absence of the required instructions prevents imaging from starting. 
However, Schmid teaches an optoacoustic imaging system (see fig. 1 and abstract), including a foot switch 3300 for controlling the system (paragraph 558) and an RS232 interface (paragraph 596) for producing an RS232 command for controlling the illumination subsystem (paragraph 566), where according to paragraph 597, a shutter, which opens for allowing a laser light to be emitted (defined as the emission mode) for imaging an subject (paragraph 562), "will remain closed unless two conditions exist—a foot switch closure and an RS-232 command. But, as long as the foot switch remains closed and an RS232 command exists the emission will exist…When either or both the foot switch and RS232 command is changed emission will cease to exist via a closure of the shutter, preferably within about 0.5 seconds", hence teaching that an absence of the foot switch and the RS-232 command puts the system in a non-emission mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Wanda to further be configured to set the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the operator, as taught by Schmid, in order to ensure safety of the patient during irradiation. See paragraph 503 which describes an exemplary measure for safety during irradiation.
see the operating system in paragraph 85) for causing a computer to execute an object information acquiring method performed by an object information acquiring apparatus having a photoacoustic measuring unit configured to acquire characteristic information of an object based on an acoustic wave that is generated in the object by irradiating light to the object (see the execution of the operations by the CPU in paragraph 85), the method comprising: 
an operation acquiring step of acquiring information that represents an operation performed by an operator (see paragraph 86 for the inputting of instructions using characters by a user through a keyboard and mouse); and 
a control step of setting the photoacoustic measuring unit to be in a state in which light can be emitted (paragraph 105 states that the operator sets various parameters for imaging and gives instructions to start imaging via the inputting unit 106. These instructions control the light source, see paragraphs 52 and 91, for imaging) when a plurality of operations performed by the operator to instruct a start of the photoacoustic measurement are received (see paragraphs 60-62 for the acquisition of imaging instructions by inputs from a user by the information processing part 1000 and acquisition of 3D image. Paragraph 86 states that “the operator performs operations and inputs instruction information via the inputting unit 106”. Meaning the imaging instructions in paragraphs 60-62 to start imaging are provided when the user performs these instruction inputting operations to start imaging) based on the information representing the operation (see paragraph 86 for the pointing and character inputs used to input imaging instructions) based on the information representing the operation (see paragraph 86 for the pointing and character inputs used to input imaging instructions), 
While Wanda teaches that starting imaging requires irradiation of the object from the light source (see paragraphs 105 and 43), based upon a plurality of instructions from a user paragraphs 60-62), that is, putting the photoacoustic measuring unit in a state in which light can be emitted, and start imaging, and those same plurality of instructions required to start the imaging, Wanda does not explicitly teach setting the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the operator, that is, does not explicitly state that an absence of the required instructions prevents imaging from starting. 
However, Schmid teaches an optoacoustic imaging system (see fig. 1 and abstract), including a foot switch 3300 for controlling the system (paragraph 558) and an RS232 interface (paragraph 596) for producing an RS232 command for controlling the illumination subsystem (paragraph 566), where according to paragraph 597, a shutter, which opens for allowing a laser light to be emitted (defined as the emission mode) for imaging an subject (paragraph 562), "will remain closed unless two conditions exist—a foot switch closure and an RS-232 command. But, as long as the foot switch remains closed and an RS232 command exists the emission will exist…When either or both the foot switch and RS232 command is changed emission will cease to exist via a closure of the shutter, preferably within about 0.5 seconds", hence teaching that an absence of the foot switch and the RS-232 command puts the system in a non-emission mode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit of Wanda to further be configured to set the photoacoustic measuring unit to be in a state in which light cannot be emitted when the operation acquiring unit does not receive the plurality of operations performed by the operator, as taught by Schmid, in order to ensure safety of the patient during irradiation. See paragraph 503 which describes an exemplary measure for safety during irradiation.





Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda in view of Schmid, as applied to claim 1 above, and further in view of Marchosky, et al., US 4961422, hereafter referred to as “Marchosky”.

Regarding claim 6, Wanda in view of Schmid teaches all the limitations of claim 1 above. 
Wanda in view of Schmid does not teach wherein the control unit (CPU of paragraph 85) is configured to enable the measurement by the photoacoustic measuring unit when the operation acquiring unit receives a second operation among the plurality of operations within a predetermined time after a first operation among the plurality of operations is performed. 
However, Marchosky teaches a redundancy check for operating an ultrasonic therapy device (see col. 34 lines 61-68 and col. 35, lines 1-17) which describe that an operator is prompted to close a switch (second operation of the instant application) within a predetermined time after an operator enters identifying information for a hardware check (first operation of the instant application), both before beginning a phase 1 of treatment time. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s apparatus, as modified by Schmid, to enable the measurement by the photoacoustic measuring unit when the operation acquiring unit receives a second operation among the plurality of operations within a predetermined time after a first operation among the plurality of operations is performed, as disclosed by Marchoscky thereby improving safety and reliability of operation. (See col. 13, lines 33-42 of Marchoscky. 

Regarding claim 7, Wanda in view of Schmid teaches all the limitations of claim 1 above. 
CPU of paragraph 85) wherein the control unit is configured to enable the measurement by the photoacoustic measuring unit when the operation acquiring unit receives a second operation among a plurality of operations after a predetermined time elapsed from a first operation among the plurality of operations is performed.
However, Marchosky teaches a redundancy check for operating an ultrasonic therapy device (see col. 34, lines 61-68 and col. 35, lines 1-17) which describe that an operator is prompted to close a switch (second operation of the instant application) a predetermined time after an operator enters identifying information for a hardware check (first operation of the instant application), both before beginning a phase 1 of treatment time. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s apparatus, as modified by Schmid, to enable the measurement by the photoacoustic measuring unit when the operation acquiring unit receives a second operation among the plurality of operations within a predetermined time after a first operation among the plurality of operations is performed, as disclosed by Marchoscky thereby improving safety and reliability of operation. (See col. 13, lines 33-42 of Marchoscky. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wanda in view of Schmid, as applied to claim 1 above, and further in view of Zanata, et al., US 20130304164, hereafter referred to as “Zanata”.

Regarding claim 10, Wanda in view of Schmid teaches all the limitations of claim 1 above.
Wanda in view of Schmid fails to teach wherein, when a first operation of the plurality of operations is received, the control unit calls the operator's attention.
paragraph 49 states that portable laser emitting apparatus 100 in fig. 2 is configured as such: “The CPU 210 is in electrical communication with the touch screen display 130, such that commands entered by the user are then carried out by the CPU 210, and results associated with the commands, as well as other various feedback, are displayed to the user”. Further in paragraph 68, Zanata describes the feedback as including calling the operator’s attention to the intensity of the light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wanda’s system, as modified by Schmid, to call the operator’s attention when a first operation of the plurality of operations is received, as taught by Zanata  for improving the overall safety of the apparatus. See paragraph 68 of Zanata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20120323124 teaches thumb control buttons for switching an apparatus between imaging mode and treatment by pushing of the buttons in a specific pattern. US20130338478 teaches a combination photoacoustic and ultrasound imaging apparatus that includes a switch for switching between the two imaging modes. US20150087978 discloses a two-stage push switch for activating an irradiation switch of a dual-modality X-ray and ultrasound imaging system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793 

      
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793